989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Austen NWANZE, Plaintiff-Appellant,v.Samuel RICHARDSON, Detective;  Marty M. Tapscott, Chief;Richmond Police Department;  City of Richmond,Defendants-Appellees.
No. 92-7065.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-26-3-MC)
Austen Nwanze, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Austen Nwanze appeals from the magistrate judge's order returning his civil complaint to him without filing, due to Nwanze's failure to comply with unspecified local rules.  We are without jurisdiction to entertain an appeal directly from a magistrate judge's decision, absent the parties' consent under 28 U.S.C.A.s 636(c) (West Supp. 1992).   United States v. Ecker, 923 F.2d 7 (1st Cir. 1991);  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984).  No consent was given here.  Hence, Nwanze must first seek district court review before filing an appeal in this Court.


2
Accordingly, we dismiss this appeal for want of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED